933 A.2d 726 (2007)
284 Conn. 925
Joseph HILL
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided October 10, 2007.
Anthony E. Parent, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner Joseph Hill's petition for certification for appeal from the Appellate Court, 103 Conn.App. 641, 932 A.2d 413 (2007), is denied.
NORCOTT, J., did not participate in the consideration or decision of this petition.